Citation Nr: 1811545	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to March 1, 2012 and in excess of 30 percent beginning May 1, 2013, for residuals of a fracture to the left femur. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and November 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefits currently sought on appeal.

The Veteran's claim for an increased rating was originally filed in August 2007.  In November 2007, the RO granted an increase from 10 to 20 percent for the matter at issue.  In May 2008, however, the Veteran requested reconsideration, primarily requesting that the residuals of his left femur fracture had also presented other problems with his left knee and hip that should be separately rated.  A November 2008 rating decision found that a rating in excess of 20 percent was not warranted for residuals of the left femur fracture, and that separate ratings were not warranted for conditions of a floating kneecap, knee instability, and left leg shortening as secondary to that left femur fracture.  The Veteran perfected an appeal as to each of these issues.  However, during the pendency of these appeals, the Veteran elected to withdraw the claim of service connection for the left leg disability claimed as floating knee cap, lateral knee instability, and left leg length discrepancy, and the Board has previously accepted that withdrawal as proper.  Board remand, March 2017.  Thus, that appeal is withdrawn and the remaining issues currently before the Board are those listed on the initial page of this decision. 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in December 2016 to present testimony on the issues on appeal.  As a preliminary matter, the Board wishes to acknowledge a matter raised by the Veteran at that hearing.  In his testimony, the Veteran expressed his dislike of the term "fracture" used to describe the in-service break of his femur bone.  He stated "they keep saying fracture...[i]t was a clear break and that's a difference."  Hearing transcript, December 2016.  He reiterates, "...so it wasn't just a fracture and I think that's been a problem, through this whole thing over the years.  They're looking at it as a fracture, but it was a break."  Id.  The Board credits the Veteran's history of the in-service injury, and notes the term fracture is not intended to diminish the severity of the injury in any way.  Instead, in a medical context fracture specifically means the breaking or rupturing of a bone, and it is only in this sense that the term is used throughout this appeal.  See Dorland's Illustrated Medical Dictionary 751 (31st ed. 2007) (defining fracture).

For the sake of clarity, the Board also notes that in December 2016, in addition to the ratings at issue in the present appeal, separate ratings were also established for osteoarthritis and femoral acetabular impingement syndrome of the left hip, impingement of the left lateral femoral cutaneous nerve, and surgical scaring of the left knee and left lateral hip, each associated with the left femur fracture in some fashion. Those matters are each separately rated, are distinct from the current considerations on appeal, and are not in appellate status.  

This appeal was subject to a prior remand by the Board in March 2017 to ensure compliance with due process requirements.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to March 1, 2012, the Veteran's residual symptoms of healed fracture of the left femur, including arthritis of the left knee, presented no more than moderate knee or hip disability with symptoms such as stiffness, tenderness on palpation, persistent soreness and achy pain, and sensations of left knee instability. 

2. From May 1, 2013 forward, since the Veteran's left total knee replacement, the evidence does not reflect chronic residuals consisting of severe painful motion or weakness in the left lower extremity. 

3. The evidence does not show that the Veteran is rendered unable to secure and follow substantially gainful employment due to service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for residuals of a fracture to the left femur, in excess of 20 percent prior to March 1, 2012, and in excess of 30 percent beginning May 1, 2013 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.13, 4.14, 4.20, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5255 (2017).

2.  The criteria to establish entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The ratings percentages contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disability and the residual limitations that result in civil occupations.  Separate diagnostic codes (DC) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In determining the appropriate evaluation in a given case, many different statutes, regulations, and case law applicable to VA govern.  Each disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  When after careful consideration of all available data, a reasonable doubt arises regarding the degree of disability, such doubt must be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 covering functional loss and § 4.45 covering joints, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. 
§ 4.14.  To do so would overcompensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  Thus, the Board will consider each individual diagnostic code referable to the knee to determine if a separate or additional rating is warranted on any basis.  Such evaluations involve consideration of the level of impairment of ability to engage in ordinary activities, to include employment, as well as an assessment of the effect pain or related symptomatology may have on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

The Board has considered all ratings available for disabilities of the knee and leg to determine if the Veteran's impairment would qualify for a higher evaluation under any other pertinent diagnostic code.  

Before March 1, 2012

Prior to undergoing knee replacement surgery, the Veteran's residuals of left femur fracture were evaluated as 20 percent disabling under DC 5255 for impairment of the femur.  Under this code, fractures of the shaft or anatomical neck of the femur that exhibit nonunion, or loose motion (spiral or oblique fracture) are to be rated as 80 percent disabling.  Such fractures that exhibit nonunion without loose motion, where weightbearing is preserved with the aid of a brace are to be rated as 60 percent disabling.  Fracture of the surgical neck of the femur with a false joint is to be rated as 60 percent disabling.  Malunion of the femur with marked knee or hip disability is to be rated as 30 percent disabling.  Malunion with moderate knee or hip disability is to be rated as 20 percent disabling, and malunion with slight knee or hip disability is to be rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5255 (2017). 

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.

Normal range of motion of the knee joint is from 0 degrees extension (i.e. sitting with leg straight out) to 140 degrees flexion (i.e. bent knee).  38 C.F.R. § 4.71, Plate II.  

Normal range of motion of the hip joint is from 0 degrees to 45 degrees in abduction (standing), and from 0 degrees to 125 degrees in flexion (reclining with knee in air above).  Id.  

In an October 2007 VA examination, the Veteran's left leg symptoms were described as some persistent aching and pain.  Moderate standing and walking would bother and irritate the condition, but the Veteran was described as being able to complete normal daily activities. The Veteran did use a cane, but did not wear a brace at that time.  Upon physical examination, the left leg did not show any pain, soreness or tenderness in the femur itself, but the Veteran did display some limitation of motion in the knee and hip. The left knee had zero to 110 degrees of flexion. The left hip had extension of zero degrees, flexion to 100 degrees, internal and external rotation to 40 degrees, abduction to 45 degrees, and adduction to 25 degrees.  There was some pain noted at the extremes of motion in both joints with some additional increase in pain symptoms noted upon repetitive use.  VA examination, October 2007. 

Upon VA examination in July 2008, the Veteran exhibited some left knee pain with ache, soreness, stiffness, and feeling of giving way.  He used a cane to ambulate.  The Veteran was retired, self-reported as taking early retirement because of difficulties with the left leg, but could do normal daily activities at the time of this examination.  His range of motion of the left knee was from zero to 105 degrees of flexion.  Leg length inequality was expressly ruled out by this orthopedist.  However, pain was documented throughout the range of motion of the left knee, with repetitive use causing increasing pain.  The left knee was noted as stable with the patellofemoral joint well aligned.  VA examination, July 2008. 

The Veteran was frequently seen by VA treatment providers who noted reports of ongoing left leg symptomatology.  A representative sample is reflected here.  In March 2009, the Veteran reported symptoms of morning stiffness in the left knee for 20 minutes with night pain only once in the past year.  The Veteran treated his pain with analgesic cream when needed, also taking one Tylenol tablet up to three times per week. The Veteran was noted to live in a house with stairs, but was able to do the stairs without difficulty, although slowing down to decrease pain in climbing stairs.  As of March 2009, the Veteran had not tried steroid injection of the knee, nor done any physical therapy for the condition.  The Veteran was noted to have not maximized conservative treatment at that time.  VA treatment notation, March 2009. 
In May 2009, the Veteran did attempt physical therapy, but was discharged after completing two sessions.  He was noted to have some decreased range of motion of the left knee.  He had full strength in right hip and knee musculature, but a decrease (4/5 strength) shown in most left hip musculature with 3/5strength shown in left knee flexor musculature.  Physical therapy notation, April 2009. 

In September 2009 the Veteran was followed in orthopedic and rheumatology consultations.  He continued to report dull achy pain in both knees.  His knee flexion was reported as about 110 degrees, and 5 degrees shy of full extension.  His knees were stable to varus and valgus stress. During his rheumatology visit, the Veteran reported receiving 90 percent pain relief in both knees subsequent to steroid injections until a recent point.  The Veteran reported remaining active, walking one mile daily and wearing a left knee brace only intermittently.  VA treatment record, September 2009. 

In the Veteran's own words, his primary problems with his left leg were that his left knee felt unstable and felt weak.  When he was driving a truck, he might lose his balance as he got in and out, and would nearly hit the ground.  He used a cane to help ease the strain on his left leg and hip.  Statement in support of claim, August 2008.  

For the period prior to March 1, 2012, before the Veteran's total left knee replacement surgery, the Board finds that his service-connected residuals of left femur fracture are most closely represented by moderate knee or hip disability, and no greater.  38 C.F.R. § 4.71a, DC 5255.  Specifically, although the Veteran experienced symptoms of pain and feelings of instability, none of the mild limitations in range of motion of the left hip and left knee that are shown upon VA examination would be compensable if they were rated on an individual basis.  See 38 C.F.R. § 4.71a, DCs 5250- 5253, 5256, 5260-5261.  Furthermore, the Veteran is described as fully able to do all activities of daily living, including climbing stairs within his home, and walking up to a mile daily.  VA treatment records.  For a significant portion of the relevant appeals period, the Veteran treated his symptoms of pain with Tylenol and analgesic cream alone and declined other conservative treatment methods.  VA treatment record, March 2009.  In light of all the evidence of record, the Board finds this to represent moderate, but not marked knee or hip disability under DC 5255 for the period prior to May 1, 2013.  Also, the Veteran's residuals of femur fracture are not shown to exhibit nonunion at any time, or a fracture of the surgical neck with a false joint, and thus would not warrant a higher rating on this basis.  See, e.g., VA examination, July 2008 (including x-ray documentation showing arthritis in the left knee, but no finding of nonunion of the femur, nor false joint).  As such, no rating in excess of 20 percent is warranted for residuals of left femur fracture for this period.  

After May 1, 2013

The Veteran then underwent left total knee arthroplasty surgery on March 2, 2012.  On the basis of that surgery, he received a temporary total (100 percent) disability rating during his convalescence pursuant to 38 C.F.R. § 4.30.  Following that period of a temporary total rating, the applicable diagnostic code for the Veteran's service-connected residuals of left femur fracture was changed to DC 5255-5055.  DC 5055 is used to rate post-surgical replacement of the knee joint including prosthesis.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

DC 5055 specifies that for one year following implantation of prosthesis, a 100 percent rating is assigned.  Thereafter, a minimum 30 percent rating is to be assigned for knee replacement with intermediate degrees of residual weakness, pain or limitation of motion.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is to be assigned.  38 C.F.R. § 4.71a, DC 5055.  

In this case, the record reflects that the Veteran has achieved positive results following his March 2012 knee replacement surgery.  The evidence does not show that there are chronic residuals of severe pain or weakness, and thus a rating in excess of 30 percent is not warranted.  Specifically, in April 2013, the Veteran's VA physician reported that the left TKA (total knee arthroplasty) "is doing beautifully" and that the Veteran had excellent range of motion and no pain.  In August 2013, the Veteran was 1.5 years status-post knee replacement surgery and was doing well without issues.  He was reported as being without pain, doing all activities he wants to do.  The incision was well healed, the knee was well fixed and stable to varus, valgus, anterior, post, drawer, and Lachman testing.  The Veteran exhibited zero to 120 degrees range of motion in the left knee.  VA orthopedic treatment note, August 2013.  

In an April 2014 VA outpatient note, the Veteran described looking forward to a return visit to Israel soon where he reported enjoying daily walks for over three hours while seeing the sights.  An April 2015 VA examination reported some soreness and stiffness, but better than the preoperative condition.  No flare-ups were reported.  Range of motion testing showed left knee range of motion from normal extension to 125 degrees of flexion.  Upon most recent VA examination in July 2017, the Veteran denied experiencing left knee pain.  Range of motion testing exhibited from normal extension to 130 degrees of flexion, only 10 degrees less than normal.  There was evidence of crepitus present, but no evidence of pain in the left knee noted during the examination.  VA examination, July 2017.   

In all, the weight of the evidence does not demonstrate that the Veteran's symptomatology to be consistent with chronic residuals of knee replacement that are indicative of severe painful motion or weakness in the left lower extremity that would be required for the next higher rating in excess of the currently established minimum of a 30 percent after total knee replacement.  38 C.F.R. § 4.71a, DC 5055.  Therefore, an increased rating is not warranted for this period. 

The Board also acknowledges that the record reflects some recent reports of increasing left hip pain.  See, e.g., VA treatment record, January 2017 (documenting severe degenerative joint disease of the hip shown on x-ray).  However, left hip osteoarthritis is separately service-connected and subject to separate compensation.  An appeal as to the proper rating for the hip is not currently perfected before the Board, so there is no proper jurisdiction for consideration of this matter.  Nonetheless, as the hip could relate to a potential rating under DC 5255 for residuals of a femur fracture, the Board finds it important to note that the Veteran's increased hip pain would not allow a rating higher than his currently assigned 30 percent as there is no false joint or nonunion shown in relationship to the femur fracture.  38 C.F.R. § 4.71a, DC 5255.

The preponderance of the evidence is against increased ratings for the Veteran's service-connected residuals of left femur fracture in excess of 20 percent prior to March 1, 2012 and in excess of 30 percent after May 1, 2013.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  The Board finds that there is no evidence that warrants a higher rating on any grounds.  


TDIU

In this case, the Veteran has explicitly alleged that he could not complete his previous job responsibilities at the Post Service and took early retirement as a result of his service-connected disabilities.  Hearing transcript, December 2016.  On this basis, the Board found that the matter of TDIU had been raised and was part and parcel of the increased rating claim that had been perfected for adjudication.  See Board remand, March 2017.  

A total rating based on individual unemployability may be granted where a Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16; see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

In this instance, service connection and compensable disability ratings are currently in effect for the following:  residuals of left femur fracture with arthritis of the left knee, status post total knee arthroplasty, rated as 30 percent disabling; left hip osteoarthritis with femoral acetabular impingement syndrome associated with the above, rated as 10 percent disabling; degenerative arthritis of the right knee associated with residuals of the left femur fracture, rated as 10 percent disabling.  Additional noncompensable, zero percent ratings, are also in effect for residual surgical scaring of the left knee and left lateral thigh, left hip osteoarthritis with thigh impairment, and left hip osteoarthritis with limitation of flexion.  

Ultimately, each of these disabilities stem from the same single accident in service, i.e. the broken femur.  As such, they constitute a single disability for the purpose of determining whether the minimum threshold is met for TDIU on a schedular basis under 38 C.F.R. § 4.16.  However, even when all of the above are combined, they total only a 40 percent combined rating.  

It should be noted that under VA regulations, disability ratings are not merely added together to arrive at a total rating.  Instead, a Combined Ratings Table is used that results from consideration of the efficiency of an individual as affected first by the most disabling condition, then by the less disabling condition, and so on.  For example, if an individual has a current 60 percent disability, that individual is considered to be 40 percent efficient to be affected by a new disability.  The table at 38 C.F.R. § 4.25 reflects these considerations.  Each disability is combined in order from most severe to least severe, and then the final number is rounded to the nearest degree divisible by 10.  In this Veteran's case, where a 30 percent rating is combined with two 10 degree ratings, the final combined rating is 40 percent. 38 C.F.R. § 4.25.  

A combined 40 percent rating does not meet the schedular threshold necessary for TDIU, even when the common etiology is considered, where, as here, there is not additional disability to bring the combined total to 70 percent or more.  38 C.F.R. § 4.16.  In all, the schedular numeric threshold for consideration of TDIU is not met.  
Even when these numeric minimums under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance, however.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who do not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient on its own.  Assignment of a disability rating in itself is recognition of impairment, but not that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by civilian employment, and not whether he can find any such employment in his or her given situation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Thus, in this case, the remaining question is whether the Veteran is entitled to a referral for consideration of an extraschedular TDIU.  The Board finds that in this instance, he is not.  

In testimony before the undersigned in December 2016, the Veteran stated that he would sometimes lose his balance when he was employed as a postal delivery person.  He stated that his doctor suggested that he change jobs, so he became a clerk where he could sit at a position inside the Post Office instead of carrying mail.  However, even in the clerk position, he needed to stand and walk 20 minutes out of every hour to avoid stiffness and pain.  Hearing transcript, December 2016.  

The Veteran also described losing a job at FedEx due to problems with his knee.  Specifically, he described that he completed driver training but fell when his knee gave out one day, but didn't hit the ground as he was holding a handrail at the time.  He went to the doctor the next day, and because of the doctor's appointment missed a required meeting with the regional manager and did not get the job as a result.  Id. 

The Board has considered the Veteran's statement and his claims regarding these positions, and the specific occurrences and circumstances involved, but they do not indicate that the Veteran is unable to secure or follow any substantially gainful occupation.  Instead, upon VA examination in July 2017, a VA examiner personally examined the Veteran's bilateral knees and opined that although he would not be recommended to participate in employment that required prolonged standing, walking, kneeling, or squatting, employment with restrictions was still possible.  VA examination, July 2017.  There is no evidence that the Veteran's service-connected residuals of left femur fracture render the Veteran unable to secure and follow a substantially gainful occupation.  

Instead, although the Veteran is currently retired, and thus not employed, he is shown to be capable of international travel, sightseeing, and other active pursuits during the appellate period.  See VA treatment record.  In all, the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  As such, this case does not warrant referral for consideration of TDIU on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  

ORDER

A disability rating in excess of 20 percent prior to March 1, 2012 and in excess of 30 percent beginning May 1, 2013, for residuals of a fracture to the left femur is denied. 

Entitlement to TDIU is denied.  


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


